Exhibit 10.3

 

SYNERGY PHARMACEUTICALS INC.

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of July       2008 at New York, New York, between
Synergy Pharmaceuticals Inc. a Delaware corporation (the “Company”), and
                                                                            (the
“Purchaser”).

 

WHEREAS the Purchaser is a service provider of the Company, and the Purchaser’s
continued participation is considered by the Company to be important for the
Company’s continued growth; and

 

WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Company has agreed to sell the Purchaser shares of
its Common Stock as set forth in this Restricted Stock Purchase Agreement (the
“Agreement”).

 

THEREFORE, the parties agree as follows:

 

1.                                       Sale of Stock. The Company hereby
agrees to sell to the Purchaser and the Purchaser hereby agrees to purchase
                 shares of the Company’s Common Stock (the “Shares”), at a price
of $0.001 per share.

 

2.                                       Payment of Purchase Price. The purchase
price for the Shares is payable on or before 5:30PM New York Time on the third
business days following the date of this Agreement by delivery of a check to the
Company.  The failure to make payment by that date and time will void the sale
of the Shares and relieve the Company of any obligations under this Agreement.

 

3.                                       Repurchase Option.

 

(a)                                  In the event the Purchaser ceases to be an
employee, officer, director or consultant of or to the Company (any such
position constituting a “Service Provider”) for any reason, except the
termination of Purchaser’s position by the Company, or no reason (including
death or disability) before all of the Shares are released from the Company’s
repurchase option (see Section 4), the Company shall, upon the date of such
termination (as reasonably fixed and determined by the Company) have an
irrevocable, exclusive option for a period of sixty (60) days from such date to
repurchase up to that number of shares which constitute the Unreleased Shares
(as defined in Section 4) at the original purchase price per share (the
“Repurchase Price”). Said option shall be exercised by the Company by delivering
written notice to the Purchaser or the Purchaser’s executor (with a copy to the
Escrow Holder (as defined in Section 6)) AND, at the Company’s option, by
delivering to the Purchaser or the Purchaser’s executor a check in the amount of
the aggregate Repurchase Price. Upon delivery of such notice and the payment of
the aggregate Repurchase Price in any of the ways described above, the Company
shall become the legal and beneficial owner of the Shares being repurchased and
all rights and interests therein or relating thereto, and the Company shall have
the right to retain and transfer to its own name the number of Shares being
repurchased by the Company.

 

--------------------------------------------------------------------------------


 

(b)                                   Whenever the Company shall have the right
to repurchase Shares hereunder, the Company may designate and assign one or more
employees, officers, directors of the Company or other persons or organizations
to exercise all or a part of the Company’s purchase rights under this Agreement
and purchase all or a part of such Shares.

 

4.                                       Release of Shares From Repurchase
Option.

 

(a)                                    50% of the Shares shall be released from
the Company’s repurchase option one year after the date of this Agreement; and
the remaining 50% of the Shares shall be released from the repurchase option two
years after such date, subject to Purchaser continuing to be a Service Provider
on such dates.

 

(b)                                   In the event of a “Change of Control” of
the Company, all of the Shares shall be released from the Company’s repurchase
option, unless the transaction constituting a Change in Control includes an
exchange of Shares for Shares of another company and the Company assigns and
such other Company assumes this Agreement.  For this purpose, a “Change of
Control” is defined as:

 

(i)                                       Any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(other than a group consisting of the Company’s shareholders as of the date of
the Closing and their Parents and Subsidiaries) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or

 

(ii)                                    The consummation of a merger,
consolidation, reorganization, sale of stock or similar transaction in which the
shareholders of the Company before such transaction (and their Parents and
Subsidiaries) own less than 50% of the voting stock or voting power of the
surviving entity immediately after such transaction; or

 

(iii)                                 The consummation of the sale or
disposition of all or substantially all of the Company’s assets.

 

(c)                                    Any of the Shares which have not yet been
released from the Company’s repurchase option are referred to herein as
“Unreleased Shares.”

 

(d)                                   The Shares which have been released from
the Company’s repurchase option shall be delivered to the Purchaser at the
Purchaser’s request (see Section 6).

 

5.                                     Restriction on Transfer. Except for the
escrow described in Section 6 or transfer of the Shares to the Company or its
assignees contemplated by this Agreement, none of the Shares or any beneficial
interest therein shall be transferred, encumbered or otherwise disposed of in
any way until the release of such Shares from the Company’s repurchase option in

 

--------------------------------------------------------------------------------


 

accordance with the provisions of this Agreement, other than by will or the laws
of descent and distribution.

 

6.                                     Escrow of Shares.

 

(a)                                    To ensure the availability for delivery
of the Purchaser’s Unreleased Shares upon repurchase by the Company pursuant to
the Company’s repurchase option under Section 3 above, the Purchaser shall, upon
execution of this Agreement, deliver and deposit with the Secretary of the
Company (the “Escrow Holder”) the share certificates representing the Unreleased
Shares, together with the stock assignment duly endorsed in blank, attached
hereto as Exhibit A-1. The Unreleased Shares and stock assignment shall be held
by the Escrow Holder, pursuant to the Joint Escrow Instructions of the Company
and Purchaser attached as Exhibit A-2 hereto, until such time as the Company’s
repurchase option expires. As a further condition to the Company’s obligations
under this Agreement, the spouse of Purchaser, if any, shall execute and deliver
to the Company the Consent of Spouse attached hereto as Exhibit A-3.

 

(b)                                   The Escrow Holder shall not be liable for
any act it may do or omit to do with respect to holding the Unreleased Shares in
escrow and while acting in good faith and in the exercise of its judgment.

 

(c)                                    If the Company or any assignee exercises
its repurchase option hereunder, the Escrow Holder, upon receipt of written
notice of such option exercise from the proposed transferee, shall take all
steps necessary to accomplish such transfer.

 

(d)                                   When the repurchase option has been
exercised or expires unexercised or a portion of the Shares has been released
from such repurchase option, upon Purchaser’s request the Escrow Holder shall
promptly cause a new certificate to be issued for such released Shares and shall
deliver such certificate to the Company or the Purchaser, as the case may be.

 

(e)                                    Subject to the terms hereof, the
Purchaser shall have all the rights of a shareholder with respect to such Shares
while they are held in escrow, including without limitation, the right to vote
the Shares and receive any cash dividends declared thereon. If, from time to
time during the term of the Company’s repurchase option, there is (i) any stock
dividend, stock split or other change in the Shares, or (ii) any merger or sale
of all or substantially all of the assets or other acquisition of the Company,
any and all new, substituted or additional securities to which the Purchaser is
entitled by reason of the Purchaser’s ownership of the Shares shall be
immediately subject to this escrow, deposited with the Escrow Holder and
included thereafter as “Shares” for purposes of this Agreement and the Company’s
repurchase option.

 

7.                                     Legends.

 

(a)                                    The Shares are being issued to the
Purchaser in reliance on certain exemptions from the registration requirements
of state and federal securities laws, and as a condition of the Company selling
the Shares to the Purchaser the Purchaser will execute and deliver to the
Company the Investor Representation Statement in the form annexed hereto as
Exhibit B.

 

--------------------------------------------------------------------------------


 

(b)                                   Purchaser understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by applicable state or federal securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH, THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER,
INCLUDING A REPURCHASE OPTION HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH
IN THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL
HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE
OF THE ISSUER. SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST REFUSAL AND REPURCHASE
OPTION ARE BINDING ON TRANSFEREES OF THESE SHARES.

 

(c)                                    Stop-Transfer Notices. Purchaser agrees
that, in order to ensure compliance with the restrictions referred to herein,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

(d)                                   Refusal to Transfer. The Company shall not
be required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

 

8.                                     Adjustment for Stock Split. All
references to the number of Shares and the purchase price of the Shares in this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend or other change in the Shares which may be made by the Company after
the date of this Agreement or the proportionate amount of another issuer’s
shares that have been exchanged in a transaction constituting a Change in
Control.

 

9.                                     Tax Consequences. The Purchaser has
reviewed with the Purchaser’s own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. The Purchaser is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Purchaser
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement. The Purchaser understands
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the difference between the purchase price for the
Shares and the Fair Market Value of the Shares as of the date any restrictions
on the

 

--------------------------------------------------------------------------------


 

Shares lapse. In this context, “restriction” includes the right of the Company
to buy back the Shares pursuant to its repurchase option. The Purchaser
understands that the Purchaser may elect to be taxed at the time the Shares are
purchased rather than when and as the Company’s repurchase option expires by
filing an election under Section 83(b) of the Code with the I.R.S. within thirty
(30) days from the date of purchase. The form for making this election is
attached as Exhibit A-5 hereto.  In connection with such decisions, the Company
will make available to the Purchaser and the Purchaser’s tax advisor, in each
case on a confidential basis, the most recent final report of experts
determining the fair market value of the Company nearest the date of this
Agreement.

 

THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
PURCHASER’S BEHALF.

 

10.                               General Provisions.

 

(a)                                  This Agreement shall be governed by the
laws of the State of Deleware. This Agreement represents the entire agreement
between the parties with respect to the purchase of Common Stock by the
Purchaser.

 

(b)                                 Any notice, demand or request required or
permitted to be given by either the Company or the Purchaser pursuant to the
terms of this Agreement shall be in writing and shall be deemed given when
delivered personally or deposited in the U.S. mail, First Class with postage
prepaid, and addressed to the parties at the addresses of the parties set forth
at the end of this Agreement or such other address as a party may request by
notifying the other in writing.

 

(c)                                  The rights and benefits of the Company
under this Agreement shall be transferable to any one or more persons or
entities, and all covenants and agreements hereunder shall inure to the benefit
of, and be enforceable by the Company’s successors and assigns. The rights and
obligations of the Purchaser under this Agreement may only be assigned with the
prior written consent of the Company.

 

(d)                                 Either party’s failure to enforce any
provision or provisions of this Agreement shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent that party from
thereafter enforcing each and every other provision of this Agreement. The
rights granted both parties herein are cumulative and shall not constitute a
waiver of either party’s right to assert all other legal remedies available to
it under the circumstances.

 

(e)                                  The Purchaser agrees upon request to
execute any further documents or instruments necessary or desirable to carry out
the purposes or intent of this Agreement.

 

(f)                                    PURCHASER ACKNOWLEDGES AND AGREES THAT
THE RELEASE OF SHARES FROM THE REPURCHASE OPTION OF THE COMPANY PURSUANT TO
SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING AS A

 

--------------------------------------------------------------------------------


 

SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED
OR PURCHASING SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

By Purchaser’s signature below, Purchaser represents that he is familiar with
the terms and provisions of this Agreement and hereby accepts this Agreement
subject to all of the terms and provisions thereof Purchaser has reviewed this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. Purchaser agrees to accept as binding, conclusive and final
all decisions or interpretations of the Company upon any questions arising under
this Agreement. Purchaser further agrees to notify the Company upon any change
in the residence indicated in below.

 

PURCHASER

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Printed Name

 

Printed Name

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

Address of Purchaser

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,                                                          ,
hereby sell, assign and transfer unto                                ( ) shares
of the Common Stock of Synergy Pharmaceuticals Inc. standing in my name of the
books of said corporation represented by Certificate No.                       
herewith and do hereby irrevocably constitute and appoint
                                                   to transfer the said stock on
the books of the within named corporation with full power of substitution in the
premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement between said corporation and the undersigned dated
July             , 2008.

 

 

Dated:                                                 , 2008

 

 

Signature:

 

 

 

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
“repurchase option,” as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

JOINT ESCROW INSTRUCTIONS

 

                             , 20   

 

SYNERGY PHARMACEUTICALS INC.

 

Attn:         Secretary

 

Dear                        :

 

As Escrow Agent for both SYNERGY PHARMACEUTICALS INC., a Delaware corporation
(the “Company”), and the undersigned purchaser of stock of the Company (the
“Purchaser”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Purchase
Agreement (“Agreement”) between the Company and the undersigned, in accordance
with the following instructions:

 

1.                                     In the event the Company and/or any
assignee of the Company (referred to collectively for convenience herein as the
“Company”) exercises the Company’s repurchase option set forth in the Agreement,
the Company shall give to Purchaser and you a written notice specifying the
number of shares of stock to be purchased, the purchase price, and the time for
a closing hereunder at the principal office of the Company. Purchaser and the
Company hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.

 

2.                                     At the closing, you are directed (a) to
date the stock assignments necessary for the transfer in question, (b) to fill
in the number of shares being transferred, and (c) to deliver same, together
with the certificate evidencing the shares of stock to be transferred, to the
Company or its assignee, against the simultaneous delivery to you of the
purchase price (by cash, a check, or some combination thereof) for the number of
shares of stock being purchased pursuant to the exercise of the Company’s
repurchase option.

 

3.                                     Purchaser irrevocably authorizes the
Company to deposit with you any certificates evidencing shares of stock to be
held by you hereunder and any additions and substitutions to said shares as
defined in the Agreement Purchaser does hereby irrevocably constitute and
appoint you as Purchaser’s attorney-in-fact and agent for the term of this
escrow to execute with respect to such securities all documents necessary or
appropriate to make such securities negotiable and to complete any transaction
herein contemplated, including but not limited to the filing with any applicable
state blue sky authority of any required applications for consent to, or notice
of transfer of; the securities. Subject to the provisions of this paragraph 3,
Purchaser shall exercise all rights and privileges of a of the Company while the
stock is held by you.

 

--------------------------------------------------------------------------------


 

4.                                     Upon written request of the Purchaser,
but no more than once per calendar year, unless the Company’s repurchase option
has been exercised, you will deliver to Purchaser a certificate or certificates
representing so many shares of stock as are not then subject to the Company’s
repurchase option. Within ninety (90) days after cessation of Purchaser’s
continuous employment by or services to the Company, or any parent or subsidiary
of the Company, you will deliver to Purchaser a certificate or certificates
representing the aggregate number of shares held or issued pursuant to the
Agreement and not purchased by the Company or its assignees pursuant to exercise
of the Company’s repurchase option.

 

5.                                     If at the time of termination of this
escrow you should have in your possession any documents, securities, or other
property belonging to Purchaser, you shall deliver all of the same to Purchaser
and shall be discharged of all further obligations hereunder.

 

6.                                     Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

7.                                     You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties. You shall not be personally liable for any act you
may do or omit to do hereunder as Escrow Agent or as attorney-in-fact for
Purchaser while acting in good faith, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

 

8.                                     You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court. In case you obey or comply with any such order, judgment
or decree, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

9.                                     You shall not be liable in any respect on
account of the identity, authorities or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

10.                               You shall not be liable for the outlawing of
any rights under the Statute of Limitations with respect to these Joint Escrow
Instructions or any documents deposited with you.

 

11.                               You shall be entitled to employ such legal
counsel and other experts as you may deem necessary properly to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor.

 

--------------------------------------------------------------------------------


 

12.                               Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be an officer or agent of the
Company or f you shall resign by written notice to each party. In the event of
any such termination, the Company shall appoint a successor Escrow Agent.

 

13.                               If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

14.                               It is understood a d agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities held by you hereunder, you are authorized and
directed to retain in your possession without liability to an one all or any
part o said securities until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or def d any such proceedings.

 

15.                               Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States Post Office, by registered or
certified mail with postage and fees prepaid, addressed each of the other
parties thereunto entitled at the following addresses or at such other addresses
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto.

 

COMPANY:

 

Synergy Pharmaceutical, Inc.

 

 

420 Lexington Avenue, Suite 1609

 

 

New York, New York 10170

 

 

Attention: Chief Financial Officer

 

 

 

PURCHASER:

 

                                             

 

 

 

 

 

 

ESCROW AGENT:

 

Synergy Pharmaceutical Inc.

 

 

420 Lexington Avenue, Suite 1609

 

 

New York, New York 10170

 

 

Attention: Corporate Secretary

 

16.                               By signing these Joint Escrow Instructions,
you become a party hereto only for the purpose of said Joint Escrow
Instructions; you do not become a party to the Agreement.

 

17.                               This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns.

 

18.                               These Joint Escrow Instructions shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York.

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

PURCHASER:

 

Escrow Agent

 

 

 

 

 

 

 

 

Corporate Secretary

 

 

 

(Signature)

 

 

 

 

 

(Typed or Printed Name)

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

CONSENT OF SPOUSE

 

I,                                                               spouse
of                                                     have read and approve the
foregoing Agreement. In consideration of granting of the right to my spouse to
purchase shares of Synergy Pharmaceuticals Inc., as set forth in the Agreement,
I hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

Dated:                            ,2008

Signed:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

 

PURCHASER:

                                                                  

 

 

COMPANY:

SYNERGY PHARMACEUTICALS INC.

 

 

SECURITY:

COMMON STOCK

 

 

AMOUNT:

                  Shares

 

 

DATE:

                                     ,20    

 

In connection with the purchase of the above Securities (exercising a “Stock
Purchase Right”), the undersigned Purchaser represents to the Company the
following:

 

(a)                                Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. Purchaser is acquiring these Securities for investment for
Purchaser’s own account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act of
1933, as amended (the “Securities Act”).

 

(b)                               Purchaser acknowledges and understands that
the Securities constitute “restricted securities” under the Securities Act and
have not been registered under the Securities Act in reliance upon a specific
exemption therefrom, which exemption depends upon, among other things, the bona
fide nature of Purchaser’s investment intent as expressed herein. In this
connection, Purchaser understands that, in the view of the Securities and
Exchange Commission, the statutory basis for such exemption may be unavailable
if Purchaser’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one (1) year or any other
fixed period in the future. Purchaser further understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Purchaser
further acknowledges and understands that the Company is under no obligation to
register the Securities. Purchaser understands that the certificate evidencing
the Securities will be imprinted with a legend which prohibits the transfer of
the Securities unless they are registered or such registration is not required
in the opinion of counsel satisfactory to the Company, and any other legend
required under applicable state securities laws.

 

--------------------------------------------------------------------------------


 

(c)                                Purchaser is familiar with the provisions of
Rule 701 and Rule 144, each promulgated under the Securities Act, which, in
substance, permit limited public resale of “restricted securities” acquired,
directly or indirectly from the issuer thereof, in a non-public offering subject
to the satisfaction of certain conditions. Rule 701 provides that if the issuer
qualifies under Rule 701 at the time of the grant of the Stock Purchase Right to
the Purchaser, the exercise will be exempt from registration under the
Securities Act. In the event the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934,
ninety (90) days thereafter (or such longer period as any market stand-off
agreement may require) the Securities exempt under Rule 701 may be resold,
subject to the satisfaction of certain of the conditions specified by Rule 144,
including: (1)(A) the Securities being held and the full purchase price paid not
less that six months before such resale but only if certain public information
about the Company is available or (B) the Securities being held and the full
purchase price paid not less that one year before such resale; and, in the case
of an affiliate, (A) the resale being made through a broker in an unsolicited
“broker’s transaction” or in transactions directly with a market maker (as said
term is defined under the Securities Exchange Act of 1934), (B) certain public
information about the Company is available, (3) the amount of Securities being
sold during any three (C) month period not exceeding the limitations specified
in Rule 144, and (D) the timely filing of a Form 144, if applicable.

 

In the event that the Company does not qualify under Rule 701 at the time of
grant of the Stock Purchase Right, then the Securities may be resold in certain
limited circumstances subject to the provisions of Rule 144, which requires the
resale to occur not less than one (1) year after the later of the date the
Securities were sold by the Company or the date the Securities were sold by an
affiliate of the Company, within the meaning of Rule 144; and, in the case of
acquisition of the Securities by an affiliate, or by a non-affiliate who
subsequently holds the Securities less than two years, the satisfaction of the
conditions set forth in sections (1), (2), (3) and (4) of the paragraph
immediately above.

 

(d)                               Purchaser hereby agrees that if so requested
by the Company or any representative of the underwriters in connection with any
registration of the offering of any securities of the Company under the
Securities Act, Purchaser shall not sell or otherwise transfer any Shares or
other securities of the Company during the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act; provided, however, that such restriction shall only apply to the
first registration statement of the Company to become effective under the
Securities Act which include securities to be sold on behalf of the Company to
the public in an underwritten public offering under the Securities Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such 180-day period.

 

(e)                                Purchaser further understands that in the
event all of the applicable requirements of Rule 701 or 144 are not satisfied,
registration under the Securities Act, compliance with Regulation A, or some
other registration exemption will be required; and that, notwithstanding the
fact that Rules 144 and 701 are not exclusive, the Staff of the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rules 144 or 701 will have a substantial burden of proof in
establishing that an exemption from registration is available for

 

--------------------------------------------------------------------------------


 

such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk. Purchaser understands
that no assurances can be given that any such other registration exemption will
be available in such event.

 

Signature of Purchaser:

 

 

 

Date:                                     , 20    

 

--------------------------------------------------------------------------------